Citation Nr: 1518609	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to an increased rating in excess of 20 percent for service-connected peripheral neuropathy of the right upper extremity. 

4.  Entitlement to an increased rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity. 

5.  Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity. 

6.  Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity. 

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for erectile dysfunction, to include as due to PTSD and/or diabetes mellitus, type II.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for a sleep disorder, to include as due to service-connected PTSD.

11.  Entitlement to service connection for bilateral fasciitis (claimed as bilateral foot condition), to include as due to service-connected diabetes mellitus, type II.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

The issues of entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II; entitlement to an increased rating in excess of 20 percent for service-connected peripheral neuropathy of the right upper extremity;  entitlement to an increased rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity; entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity; entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity; whether new and material evidence has been submitted to reopen the claim for service connection for erectile dysfunction, to include as due to PTSD and/or diabetes mellitus, type II; entitlement to service connection for bilateral hearing loss; entitlement to service connection for tinnitus; entitlement to service connection for a sleep disorder, to include as due to service-connected PTSD; entitlement to service connection for bilateral fasciitis (claimed as bilateral foot condition), to include as due to service-connected diabetes mellitus, type II; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as near continuous panic, impaired impulse control, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, mild memory loss, anxiety, and sleep impairment.  The Veteran also endorsed hallucinations in that he has described seeing shadows out of the corner of his eyes.   


CONCLUSION OF LAW

The criteria for entitlement to a rating of 70 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD has been assigned an initial rating of 50 percent under Diagnostic Code 9440.  The General Rating Formula for Mental Disorders provides the following:

* A 50 percent disability evaluation is assigned where the evidence demonstrates for occupational and social impairment with reduced reliability and productivity due to such symptoms as: 
o flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

* A 70 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: 
o suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

* A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as:
o  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id. 

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

A review of the evidence shows that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

At the December 2010 VA PTSD examination, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to his symptoms.  Such an evaluation is contemplated in a 50 percent rating under Diagnostic Code 9440.  Moreover, the Veteran was assigned a GAF score of 61, which, as noted above, is reflective of only mild symptomology.  
Indeed, the Veteran did not exhibit impairment of thought process or communication.  He did not have any irrelevant, illogical, or obscure speech patterns.  Delusions were not found.  The Veteran had normal behavior and an ability to maintain personal hygiene and other activities of daily living.  He was oriented to person, place, and time.  There was no memory loss or impairment.  The Veteran had no obsessive or ritualistic behavior interfering with routine activities.  He did not have panic attacks.  

However, the December 2010 VA examination report also shows that the Veteran exhibited severe impairment in impulse control, to include reports of a violent altercation during an incident of road rage.  The Veteran indicated that he isolates himself from others to avoid getting into trouble.  He stated other people are scared of him and that he has few friends.  The examiner indicated that the Veteran's symptoms made it difficult for him to "function effectively" because his hyper/hypo arousal leads to depression, anxiety, agitation, poor impulse control, and isolation.  

The Veteran also described hallucinations and homicidal thoughts.  However, the Veteran's hallucinations were described as seeing shadows out of the corner of his eye and not knowing if they were real.  The examiner specifically indicated that such a symptom was mild, with no interference with employment and social functioning.  Regarding any homicidal ideation, the examiner noted the Veteran had a nightmare in which he hung the CEO of Safeway.  However, the examiner indicated there were no current thoughts or ideation of homicide outside the scenario reflected in the nightmare.  

Next, a September 2010 VA mental health treatment record shows the Veteran continued to report impaired impulse control and startle response.  He described himself as irritable, referring to severe road rage.  He again described isolating behavior, stating that he had difficulty enjoying activities he used to find pleasurable.  He stated that he does not like to talk to other people who have not been in combat because he feels that "they do not understand."  He reported avoiding watching movies or the news regarding current conflicts because such footage is a reminder of the trauma he experienced.  The Veteran also described flashbacks, nightmares, and intrusive thoughts.  However, he denied any thoughts of harming himself or others.  

May 2012 VA treatment records also reflect the Veteran's impaired impulse control.  The records show the Veteran became angry with a provider regarding medication distribution.  Upon further evaluation, the Veteran indicated he made a statement about his providers "out of anger," and that he had "no intent to harm anyone and no plan to harm anyone."  The Veteran was described as future-oriented with normal speech and voice.  There were no auditory or visual hallucinations .  Judgment was intact.  The Veteran was described as alert and oriented, with appropriate appearance and behavior.  His thought process and content were normal.  He did, however, report continued sleep impairment.  The Veteran was assigned a GAF score of 60, which, as noted above, is indicative of moderate symptomatology. 

In December 2012, the Veteran was afforded another VA PTSD examination.  The examiner indicated the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The Veteran was assigned a GAF score of 53, which, as noted above, is reflective of moderate symptomology.

The examiner noted that the Veteran had been divorced twice and currently lived alone, with no close friends.  The Veteran stated that he does not socialize with others and was estranged from his sister.  He stated that he has occasional brief phone contacts with his adult daughter and brother.  

In terms of occupational impairment, the Veteran reported that he was able to work as a meat cutter for several decades prior to retiring in February 2011 "due to his somatic pains."  Although the Veteran reported occasional problems with focus, quality, and interactions at work due to his PTSD, he stated he was never fired.  He reported he would isolate himself in order to perform his duties and maintain employment. 

The Veteran's symptoms included depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or work like setting; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

Therefore, a review of the evidence shows that the Veteran's PTSD has been manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to his symptoms.  In short, while the Veteran's PTSD has clearly resulted in occupational and social impairment, the evidence does not show total occupational and social impairment.  As such, a rating of 70 percent, but no higher, is warranted under Diagnostic Code 9440.

Indeed, the Veteran has been assigned GAF scores indicative of mild to moderate symptomatology.  Moreover, the Veteran has described difficulty adapting to stressful situations and establishing personal relationships.  However, the evidence does not show that he was unable to maintain employment, and he has continued a positive relationship with a few family members.  Indeed, the Veteran reported only occasional disruption of focus at work, and indicated that he was able to manage his symptoms for decades to maintain employment.  The December 2012 VA examination specifically indicates the Veteran reported retiring due to somatic pains, not his PTSD.

The Board acknowledges, however, that some of the Veteran's symptoms are listed in the criteria for a 100 percent rating.  Specifically, there was one report of homicidal thoughts and a finding of hallucinations in December 2010.  In May 2012, the Veteran made a serious remark against his providers.  Finally, in December 2012, the examiner noted the Veteran had an intermittent inability to perform activities of daily living.  

Nonetheless, the evidence does not demonstrate a disability picture that is consistent with a disability rating higher than the 70 percent under the General Formula because the few symptoms endorsed by the Veteran under the 100 percent rating occurred in single or isolated instances.  Indeed, the Veteran was found to have mild hallucinations in December 2010, but such a symptoms was specifically absent at the December 2012 VA examination.  Moreover, the December 2010 examiner found the hallucinations did not interfere with social or occupational functioning.  Furthermore, the Veteran's two reports of homicidal thoughts were not found to be part of his current symptomatology upon further evaluation in both December 2010 and May 2012 VA mental health evaluations.  Finally, regarding the Veteran's intermittent inability to perform activities of daily living noted at the December 2012 VA, in the remainder of the record, the Veteran was consistently described as exhibiting normal behavior and appearance.  

Again, the Board emphasizes that the Veteran's that while the Veteran endorsed a few symptoms under the 100 percent rating, the evidence simply does not show total occupational and social impairment as to warrant such a rating.  Instead, resolving all reasonable doubt in favor of the Veteran, the board finds that an initial rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD based on the application of Diagnostic Code 9440; there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9440; Gilbert, 1 Vet. App. at 49.

After careful review of the evidence, no other diagnostic codes would be appropriate to evaluate the Veteran's PTSD.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Indeed, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9440, which include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of mild to moderate symptomatology.  GAF scores are incorporated through the DSM-IV as part of the schedular rating criteria as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  In sum, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in granting a higher rating, the criteria for a higher schedular rating were considered, and the rating was increased because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Finally, the Board has considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran did not retire until February 2011.  The Veteran himself attributed his retirement to non-psychiatric symptoms at the December 2012 VA examination.  However, in submitting his claim for a TDIU in April 2011, the Veteran indicated that his service-connected PTSD, as well as his service-connected diabetes mellitus and peripheral neuropathy, prevent him from maintaining substantially gainful employment.  As noted below, the issue of TDIU has been remanded.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the Veteran originally submitted his claim through the Fully Developed Claim form (VA Form 21-526EZ).  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.   

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, Social Security Administration records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the examinations described above were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

In October 2012, the RO denied the following issues:

* Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.
* Entitlement to an increased rating in excess of 20 percent for service-connected peripheral neuropathy of the right upper extremity. 
* Entitlement to an increased rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity. 
* Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity. 
* Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity. 
* Whether new and material evidence has been submitted to reopen the claim for service connection for erectile dysfunction, to include as due to PTSD and/or diabetes mellitus, type II.
* Entitlement to service connection for bilateral hearing loss.
* Entitlement to service connection for tinnitus.  
* Entitlement to service connection for a sleep disorder, to include as due to service-connected PTSD.
* Entitlement to service connection for bilateral fasciitis (claimed as bilateral foot condition), to include as due to service-connected diabetes mellitus, type II.
* Entitlement to a TDIU.

The Veteran filed an NOD with the RO's decision in November 2012.  The Board notes that after an NOD has been filed in any claim, the RO is required to issue an SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  There is no indication that the Veteran has withdrawn his NOD, and a remand is therefore required for procedural reasons.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with an SOC pertaining to the issues identified in the bulleted list above.  The Veteran should be appropriately notified of the time limits to perfect his appeal of the aforementioned issue.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


